Case 2:21-cv-00085-NT Document 1-1 Filed 03/29/21 Pagelof2 PagelD#: 17

INDEX TO EXHIBITS

EXHIBIT ONE:
Two Intelius.com summaries of the criminal records of the petitioner’s current neighbors,
who are apparently friends, and who have transplanted to Scarborough at different times.

Both parties have previously accused the petitioner falsely to several town authorities,

several of whom who are perhaps tacitly complicit.
A) A criminal record summary of thrice-convicted Florida felon: David Alan Roberts,

who currently resides at 98 Broadturn Rd in Scarborough, Maine, next to the
petitioner’s forested property. [ Note that all three felony convictions involved
violence, with two counts against Police Officers and one count against a public
official, while the clerk of criminal affairs at the Pasco County Circuit Court in Dade
City, Florida [ at (352) 523-2411 ] re case 1998-CF-1499, informed me that his attorney
plea-bargained away four other criminal charges.

EXHIBIT TWO:

B) The criminal record summary of a woman who initially introduced herself to the
petitioner in a noticeably aggressive and menacing manner as “Carla Jean Smith”,
who currently rents from the petitioner’s aggrieved seller of petitioner’s property.
She resides at 96 Broadturn Rd, at a property which directly abuts the petitioner’s
deeded right of way. Apparently she had the maiden name of “Stephanie Obier” [
inmate 317481 with the Florida Dept of Corrections for cocaine possession? | prior
to her domestic partnership with Michael Robert Brown [ now calling himself “Smith”

}.

EXHIBIT THREE:
Petitioner’s previous letter to Scarborough attorney: Phi Saucier, Esq regarding
Petitioner’s desire to resolve the code enforcement officer’s concerns prior to a code
inspection intrusion of the petitioner’s forested property. Note that it unsuccessfully
requests further clarification of the petitioner’s alleged code violations.

EXHIBIT FOUR:
A game camera photo of Mr. Roberts’ son departing petitioner’s locked gate on petitioner’s
posted road with a tool bag attached to the rear of his bicycle.

EXHIBIT FIVE:

Typewritten transcript of petitioner’s forced, 40-minute, face-to-face confrontation with

a former and widely hated Scarborough police officer: Matthew Chamberlain, after Mr.
Chamberlain had illegally trespassed on petitioner’s land. Mr. Chamberlain informed the
petitioner then that he will never be permitted to make any viable use of his land and he
thereafter advises the petitioner to sell his land cheaply to Elliot Chamberlain, his brother
and local land developer, because petitioner, ...”*never paid anything for it in the first place”
THIS RECORDING, ALONG WITH ITS TYPEWRITTEN TRANSCRIPT, WILL BE
SUBMITTED INTO EVIDENCE SHORTLY BEFORE THE TRIAL OF THIS MATTER.

EXHIBIT SIX:
Case 2:21-cv-00085-NT Document 1-1 Filed 03/29/21 Page2of2 PagelD#: 18

Petitioner’s notice of coming code enforcement inspection from respondent: Brian
Longstaff, therein alleging, “several complaints”, but refusing to clarify the nature of these
complaints to date. ..

EXHIBIT SEVEN:

Petitioner’s written response to Scarborough attorney: Phil Saucier, Esq in October 2020
re the illegal trespass of Scarborough Patrol Officer: Shawn Anastasoff : 1) on privately
posted property, 2) past four separately placed “No Trespassing” signs and past one
partially open gate 3) without a warrant of any kind 4) in a civil matter 5) in response to a
false report, 6) from a person with an extensive criminal record and 7) a questionable
motive. Given the occurrence of 10-12 similar events over the past thirteen years, then, is
it any wonder, then, why the petitioner has quietly suffered in silence, instead of going to
the local Police, who have previously harassed the petitioner under the color of law, at any
given opportunity? [ For the past three years, approx., the respondent municipality’s lead
attorney; namely Phil Saucier, Esq., has had a copy of the petitioner’s proposed Federal
complaint against several of the respondent municipality’s officials for: a) OFFICIAL
OPPRESSION [ contrary to 17-A MRSA §608 ] b) DEPRIVATION OF RIGHTS UNDER
COLOR OF LAW [contrary tol8 USC § 242 via failure to keep from harm ] and c)
PATTERN & PRACTICE HARM [ contrary to 42 USC §14141]

EXHIBIT EIGHT:
Freedom of Access Act request sent to Scarborough attorney: Zachary Brandwein, Esq.

EXHIBIT NINE:
Petitioner’s game camera photo of an endangered Canadian Lynx hunting after dark on
Petitioner’s posted road
